         Case 1:19-cv-01333-ABJ Document 25 Filed 02/18/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 CITIZENS FOR RESPONSIBILITY AND
 ETHICS IN WASHINGTON, et al.,

                               Plaintiffs,

                v.                                           Case No. 19-cv-1333 (ABJ)

 DONALD J. TRUMP, in his official capacity as
 President of the United States, et al.,


                               Defendants.


                                    NOTICE OF APPEAL

       Notice is hereby given this 18th day of February, 2020, that Plaintiffs, Citizens for

Responsibility and Ethics in Washington, the National Security Archive, and the Society for

Historians of American Foreign Relations, by and through undersigned counsel, hereby appeal to

the United States Court of Appeals for the District of Columbia from the order of dismissal of

this Court entered on February 10, 2020.

Respectfully submitted,

 BAKER & MCKENZIE LLP                           CITIZENS FOR RESPONSIBILITY AND
                                                ETHICS IN WASHINGTON

 /s/ George M. Clarke III_______________        /s/ Anne L. Weismann_______________
 George M. Clarke III, D.C. Bar No. 480073      Anne L. Weismann, D.C. Bar No. 298190
 Mireille R. Oldak, D.C. Bar No. 1027998        Conor M. Shaw, D.C. Bar No. 1032074
 815 Connecticut Avenue, N.W.                   1101 K Street., N.W., Suite 201
 Washington, D.C. 20006                         Washington, D.C. 20005
 Phone: (202) 835-6184                          Phone: (202) 408-5565
 Fax: (202) 416-7184                            Email: aweismann@citizensforethics.org
 Email: george.clarke@bakermckenzie.com         Email: cshaw@citizensforethics.org
 Email: mireille.oldak@bakermckenzie.com
